Exhibit 10.27

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into by and between
MagnaChip Semiconductor, Ltd., a Korean limited liability company (the
“Company”), and Sang Park, an individual (the “Executive,” and together with the
Company hereinafter referred to as the “Parties” and each a “Party”) on this
July 31, 2014 (the “Effective Date”).

RECITALS

A. Reference is made to that certain Amended and Restated Service Agreement
dated as of May 8, 2008 (the “Service Agreement”), whereby the Company and the
Executive agreed to the terms of Executive’s continuing employment of the
Executive with the Company. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Service Agreement.

B. Reference is also made to that certain resignation letter dated as of May 19,
2014 (the “Resignation”), whereby the Executive voluntarily resigned, effective
as of May 20, 2014, from all positions with MagnaChip Semiconductor Corporation
(“MX”) and each of MX’s direct and indirect subsidiaries (including all
positions with the Company other than Executive’s employment with the Company).

C. The Executive desires to voluntarily terminate his employment with the
Company, and the Company desires to accept such voluntary termination by the
Executive, all under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and agreements herein contained, and for other good and valuable
consideration, intending to be legally bound, the Parties hereto do hereby agree
as follows:

TERMS AND CONDITIONS

 

1. Resignation and Termination of Employment

(a) Effective as of the Effective Date, the Executive hereby voluntarily resigns
from and terminates his employment with the Company. Each Party hereby
acknowledges that, as of the time immediately prior to the Effective Date, the
Executive was not, under any applicable law, an employee of any affiliate of the
Company; to the extent that, under any applicable law, the Executive is deemed
to be an employee of any affiliate of the Company, the Executive hereby
voluntarily resigns from and terminates his employment with such affiliate
effective as of the Effective Date.

(b) In consideration for the Executive’s voluntary separation from employment as
provided in Section 1(a) above and the agreements and covenants of the Executive
made herein, the Company shall provide the Executive with the payments and
benefits described in Section 2 below, as required under the Service Agreement
for an Involuntary Termination not in connection with a Change of Control.

(c) Other than as set forth below, the Executive hereby acknowledges that the
payments and benefits provided pursuant to Section 2 below are in full and final
satisfaction of every entitlement, right or claim which the Executive might have
had in respect of his relationship with the Company and its affiliates, and
without limiting the generality of the foregoing, the satisfaction of any
entitlements or claims that the Executive may have to salary, bonus, incentives,
allowances, all other benefits and compensation, leaves, severance or
termination payments and all and any other legal and statutory entitlements,
including overtime work allowance, nighttime work allowance, industrial accident
compensation, interim severance payment and the severance payment due to
transfer to another affiliated company, in respect of or arising from service
with the Company. The foregoing is not intended to modify in any way the
Executive’s rights with respect to indemnification and insurance coverage, nor
to modify in any way the Executive’s entitlement to compensation and benefits
already earned up to and including the Effective Date.



--------------------------------------------------------------------------------

2. Separation Payments and Benefits

The Company shall provide the following payments and other benefits to the
Executive:

(a) Separation Payment. The Company shall pay the Executive 12 months of
separation pay (an aggregate of USD 647,220) (the “Separation Pay”). The
Separation Pay shall be payable in 12 equal monthly installments in accordance
with the Company’s standard payroll practice, less all such deductions or
withholdings required by applicable law. Payment of the Separation Pay shall
commence on the Company’s first standard payroll date that occurs after
August 1, 2014. For purposes of Section 409A of the US Internal Revenue Code of
1986, as amended, and the guidance promulgated thereunder (collectively,
“Section 409A”), each payment pursuant to this Section 2(a) shall be treated as
a right to a series of separate payments.

(b) Outstanding Stock Options. Effective as of the Effective Date, each stock
option granted to the Executive pursuant to the Company’s 2011 Equity Incentive
Plan (the “Plan”) and that remains outstanding and unexercised as of the
Effective Date (collectively, the “Outstanding Options”) shall accelerate and
vest to the extent then unvested such that 100% of the Outstanding Options shall
be exercisable as of the Effective Date and any unexercised portion of the
Outstanding Options shall remain exercisable through the date that is 12 months
after the Effective Date (to the extent not exercised prior to such date),
subject in all cases to the terms and restrictions of the Plan, at which time
any then-unexercised Outstanding Options shall expire and terminate and the
Executive shall have no further rights with respect to such expired and
terminated Outstanding Options.

(c) Enumerated Benefits. For a period of 12 months immediately following the
Effective Date, the Executive shall be entitled to receive the following
“Enumerated Benefits” within the meaning of, and subject to the terms and
conditions set forth in, Section 4(b)(i)(4) of the Service Agreement, provided
that any such Enumerated Benefit that is subject to Section 409A as a
“nonqualified deferred compensation plan” and that is otherwise payable during
the six-month period commencing on the date of the Executive’s “separation from
service” within the meaning of Section 409A shall instead be paid in a lump sum
on the earlier of (A) December 1, 2014 or (B) of date of the Executive’s death:

(i) continuation of the health insurance support and medical benefits that were
being provided to the Executive and his dependents immediately prior to the
signing of this Agreement;

(ii) tax equalization (taking into account only U.S. federal taxes) and tax
preparation support for amounts earned by Executive from the Company up to and
including the Effective Date (excluding all amounts paid or payable under this
Agreement); and

(iii) continuation of the housing support that was being provided to the
Executive immediately prior to the signing of this Agreement.

(d) No Annual Incentive. The Parties hereto agree that the Executive shall not
be eligible to earn any annual cash or stock bonus, option or other incentive,
including any Annual Incentive referenced in the Service Agreement.

(e) No Other Benefits. The Executive shall not be entitled to any statutory
benefits under the Company’s severance benefits policy or any other benefits
except as expressly set forth in this Section 2, including in connection with
any cooperation or consulting services that the Executive provides to the
Company pursuant to Section 4(a) below.

(f) Expenses. During the Term of this Agreement and thereafter, the Company
shall reimburse Executive for out-of-pocket expenses that are reasonably
incurred by Executive with respect

 

2



--------------------------------------------------------------------------------

to the cooperation or consulting services that the Executive provides to the
Company pursuant to Section 4(a) below; provided that such expenses (i) have
been approved in advance by the Chief Executive Officer of the Company and
(ii) are evidenced with receipts or other documentation reasonably acceptable to
the Company. Any such expense reimbursements shall be paid no later than the
calendar year following the calendar year in which the Executive incurs the
applicable expense, the amount of such expenses incurred in one taxable year
shall not impact the amount of such expenses that are eligible for reimbursement
in another taxable year and the Executive’s right to such expense reimbursements
is not subject to liquidation or exchange for any other benefit.

(g) Section 409A. The payments and benefits set forth in this Section 2 and
Section 4(a) shall be subject to the terms set forth in Section 4(f) of the
Service Agreement (Compliance with Section 409A) and Section 6(j) of the Service
Agreement (Acknowledgement Regarding Section 409A), each of which are
incorporated herein by reference.

 

3. Term and Termination

(a) This Agreement shall be effective as of the Effective Date and, unless
sooner terminated pursuant to Section 3(b) below, shall continue until the date
that is 12 months after the Effective Date, at which time this Agreement shall
automatically expire. The period during which this Agreement is effective is
referred to herein as the “Term.”

(b) This Agreement may be terminated by the Company at any time prior to its
automatic expiration, under the following circumstances: (i) the Executive’s
breach of this Agreement that, if susceptible to cure, has not been cured as
reasonably determined by the Company within five (5) business days after notice
requesting cure is delivered to the Executive by the Company; provided that the
Company’s notice shall describe in reasonable detail the alleged breach and the
Company’s proposed resolution as well as the possibility of termination of this
Agreement; (ii) the Executive’s plea of nolo contendre or guilty to, or
conviction of, any crime related to the Executive’s employment with the Company;
or (iii) impairment of the Executive’s physical and/or mental condition such
that it inhibits him from performing his duties hereunder. Termination of this
Agreement pursuant to this Section 3(b) shall be effective immediately upon
notice of such termination to the Executive.

(c) This Agreement is expressly conditioned upon the Executive’s continued
cooperation with the Company as provided in Section 4(a) below and the failure
to cooperate will be grounds for the Company to terminate this Agreement.

(d) Notwithstanding expiration or termination of this Agreement, the following
provisions shall survive (including, as applicable, the obligations to provide
continued payment and benefits thereunder): Section 1, Section 2(a), 2(b), 2(c),
2(d), 2(e) and 2(g), this Section 3, Section 4(a)(i), 4(b) and 4(c), Section 5
and Section 6. Subject to the foregoing, upon expiration or termination, this
Agreement shall have no further effect, and the Parties shall not have any
liability to each other; provided that nothing herein shall relieve the Parties
from liability for any breach of this Agreement prior to such expiration or
termination or liability arising under or relating to any other agreement or
arrangements that are not subject to modification or otherwise superseded by
this Agreement, including the Executive’s rights with respect to indemnification
and insurance coverage.

 

4. Covenants

(a) Cooperation.

(i) Subject to the terms and conditions hereof, from time to time as requested
by the Company, MX, the Audit Committee of the Board of Directors of MX (the
“Audit Committee”) or the Board of Directors of MX (the “MX Board”), the
Executive shall fully cooperate with the Company and MX in all respects,
including cooperating in the ongoing review by the Audit Committee and in any
related reviews, investigations and restatement or transition related work, in
each case as the Company, MX, the Audit Committee, the MX Board or the interim
Chief Executive

 

3



--------------------------------------------------------------------------------

Officer of MX (or his replacement or designee) may require. Without limiting and
in furtherance of the foregoing, the Executive shall also fully cooperate with
the Company and MX in all respects in connection with any formal or informal
request, inquiry, investigation, or other proceeding involving any regulatory or
enforcement organization, governmental or otherwise, including but not limited
to the U.S. Securities and Exchange Committee, the U.S. Department of Justice,
and other U.S. and non-U.S. authorities. Such cooperation shall include the
Executive being reasonably available (including the Executive traveling to the
U.S.) for consultation, interviews, or testimony; the Executive providing or
making reasonably available relevant documents and information; the Executive
providing truthful testimony; and the Executive coordinating activities with the
Company to the extent reasonable.

(ii) The Company agrees to pay the Executive an hourly consulting fee for such
cooperation under Section 4(a)(i) (solely to the extent requested by the
Company, MX, the Audit Committee or the MX Board) calculated at a rate equal to
the greater of (i) USD305 and (ii) Executive’s then current rate of base pay
calculated on an hourly rate basis from a subsequent employer for the number of
service hours performed by Executive that are confirmed in writing by the
Company’s chief financial officer. The Parties agree that in such case the
Executive will be acting as an independent contractor and the Company will have
no obligations to Executive other than as specified in Section 2(f) herein.
Payments under this Section will be made within 30 days following each month in
which the Executive performs services under this Agreement. The Parties
acknowledge and agree that the level of services contemplated pursuant to this
Section 4(a) will be less than 20 percent of the Executive’s average level of
bona-fide services performed for the Company during the preceding 36 months and
that the Executive incurred a “separation from service” within the meaning of
Section 409A as of May 20, 2014. Notwithstanding anything in this Agreement to
the contrary, in no event shall the Company be obligated to pay Executive more
than USD 75,000 in the aggregate for cooperation services under this
Section 4(a).

(b) Confidential Information. The Executive acknowledges that he has had and
will have access to confidential or proprietary information relating to the
business of, or belonging to, the Company or its affiliates, including
proprietary or confidential information, technical data, trade secrets, or
know-how in respect of research, product plans, products, service, customer,
markets, computer software (including object code and source code), data and
database, outcomes research, documentation, instructional material,
developments, inventions, processes, formulas, technology, design, drawings,
engineering, hardware, configuration information, models, manufacturing
processes, sales information, cost information, business plans, business
opportunities, marketing, finances or other business information disclosed to
the Executive in any manner including by drawings or observations of parts or
equipment, etc. (individually and collectively, “Confidential Information”), all
of which have substantial value of the Company.

(i) During the Term and thereafter, the Executive may from time to time be
provided documents in order to meet his obligation to cooperate pursuant to
Section 4(a). The Executive acknowledges the confidential nature of such
documents and agrees to treat them as “Confidential Information” as otherwise
provided for herein.

(ii) The Executive acknowledges that he shall not (A) use any Confidential
Information except in the course of providing services pursuant to Section 4(a),
or (B) disclose any Confidential Information to any third party other than
required by applicable laws, provided that the Executive gives the Company
prompt written notice of such requirement prior to such disclosure and gives
assistance in obtaining an order protecting the information from public
disclosure, in each case without the prior written consent of the Company.

(iii) During the Term and thereafter, the Executive shall respect and adhere to
any non-disclosure, confidentiality or similar agreements to which the Company
or any of its affiliates are a party or subject.

(iv) The Executive hereby confirms that all Confidential Information and Company
Materials (as defined below) are and shall remain the exclusive property of the
Company.

 

4



--------------------------------------------------------------------------------

During the Term and thereafter, upon the request of the Company, the Executive
shall either return or destroy all Company Materials, or any reproduction of
such materials, apparatus, equipment and other physical property; provided that
the Company shall, upon the Executive’s written request, provide a written
statement by its counsel confirming that the Company’s request for return or
destruction, as the case may be, is in compliance with all applicable laws; and
provided further that the Company shall reimburse all costs reasonably incurred
therefor. For purpose of this Agreement, “Company Materials” are documents or
other media or tangible items that contain or embody Confidential Information or
any other information concerning the business, operation or plans of the
Company, whether such documents have been prepared by the Executive or others.

(c) Service Agreement Covenants. The Executive shall respect and adhere to
Section 5(a) (Confidential Information), Section 5(b) (Disclosure of Previously
Acquired Information to Company), Section 5(c) (Non-Competition), Section 5(d)
(No Solicitation), Section 5(e) (Non-Disparagement) and Section 5(e)
(Enforcement) of the Service Agreement in accordance with the terms thereof.

 

5. Release of Korean Claims

The Executive, on the Executive’s own behalf, and on behalf of the Executive’s
respective heirs, family members, executors, agents and assigns, hereby fully
and forever releases the Company, MX, all of their direct and indirect
subsidiaries, and all of their respective shareholders, directors, officers,
managers, members, supervisors, agents and employees, and their respective
predecessors, successors and assigns, from, and agree not to sue for, file, make
complaint or prosecute, any claim, charge or liability (whether criminal, civil
or otherwise) under the laws of the Republic of Korea related to or arising out
of:

(a) the termination of the Executive’s employment relationship with the Company
(or any of its affiliates);

(b) any and all claims related to the payment of wages or other benefits or
amounts due, owing to or accrued for the benefit of the Executive as a result of
the Executive’s employment with the Company (or any of its affiliates),
including without limitation the Service Agreement; or

(c) this Agreement.

The Executive agrees and acknowledges that the limited release set forth in this
Section 5 shall be and remain in effect in all respects as a complete release as
to the specific matters released.

 

6. General Provisions

(a) Tax Withholding. Any payment or benefit provided to Executive hereunder
shall be paid after withholding tax pursuant to the applicable law of Republic
of Korea.

(b) Notices. Any notice hereunder by a Party to the other Party shall be given
in writing by personal delivery, or by courier (via a reputable international
delivery company), or by email (but only if the recipient confirms receipt by
reply email), in any case delivered to the applicable address set forth below:

 

(i)           To the Company:            MagnaChip Semiconductor, Ltd.      424,
Teheran-ro, Gangnam-gu      Seoul 135-738, Republic of Korea      Email:
theodore.kim@magnachip.com      Attn:   General Counsel   With a copy to:   
Jones Day      1755 Embarcadero Road      Palo Alto, CA 94303

 

5



--------------------------------------------------------------------------------

     Email:mreagan@jonesday.com      Attn:Micheal J. Reagan   and:    Paul,
Weiss, Rifkind, Wharton & Garrison LLP      1285 Avenue of the Americas      New
York, NY 10019-6064      Email:dkramer@paulweiss.com      Attn:  Daniel J.
Kramer (ii)   To the Executive:    Sang Park      [To the Address for Mr. Park
as set forth on the Company’s employee records as of the date of this Agreement]
  With a copy to:    Gibson, Dunn & Crutcher LLP      333 South Grand Avenue  
   Los Angeles, CA 90071-3197      Email:msuh@gibsondunn.com      Attn:Maurice
M. Suh

or to such other persons or other addresses as one Party may specify to the
other Party by notice. Delivery shall be deemed effective (A) in the case of
personal delivery, upon receipt, (B) in the case of courier, three (3) business
days after dispatch, and (C) in the case of email, upon recipient’s confirmation
of receipt.

(c) Amendment. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, modification, waiver or discharge is agreed
to in writing and signed by both Parties. No waiver by either Party hereto at
any time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

(d) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

(e) Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware and the exclusive venue
shall be the state or federal courts located in New Castle County in the State
of Delaware.

(f) Entire Agreement. With the exception of Sections 4(f), 5(a), 5(b), 5(c),
5(d), 5(e), 5(f) and 6(j) of the Service Agreement, this Agreement contains the
entire agreement of the Executive, the Company and any predecessors or
affiliates thereof with respect to the subject matter hereof, and all prior
agreements (including, but not limited to, the Service Agreement) and
negotiations are superseded hereby as of the Effective Date, other than to the
extent expressly provided for herein or in prior agreements between the Company
and the Executive concerning confidentiality or otherwise protecting the
Company’s information and trade secrets. MX is a third-party beneficiary to this
Agreement.

(g) Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation.”

 

6



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed by the Parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement, effective as of
the day and year first written above.

 

MAGNACHIP SEMICONDUCTOR, LTD. By:  

/s/ Theodore Kim

     Date: July 31, 2014 Name:   Theodore Kim      Title:   Senior Vice
President      SANG PARK

/s/ Sang Park

     Date: July 31, 2014